DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/14/2020 has been entered.  
In response to Final Communications received 4/16/2020, Applicant, on 8/14/2020, amended Claims 1, 6, 8, 12, and 21, cancelled Claims 7 and 16, and added new Claim 24.  Claims 1-6, 8, 10, 12, 14-15, and 17-24 are pending, are considered in this application, and have been rejected below.   

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant asserts that the claimed subject matter is eligible under 101 because the claimed material is not an abstract idea as there is no managing of personal behavior or relationships between people and there is not mitigation of settlement risk. Applicant also asserts that the claim requires use of a textual feature extractor and trained classifier component for user profile generation, and thus cannot be a Mental Process, generally asserting there is no abstract idea under Prong 1. Examiner disagrees as this is a mere assertion that the claims are eligible under 101.  Applicant does not state how or why these would not be considered abstract (other than stating they require additional elements) under Prong 1, nor why they would be integrated with the limitations to overcome 101 under Prong 2 of the 2019 PEG, or even what technologies have been improved. Further, as per the rejection below, the claims are both a “Mental Process” and “Certain Method of Organizing Human Activity”, which are clearly outlined as per the rejection below. The claims are not practically integrated as the additional elements of a features extraction component, trained 
	Applicant asserts the claim is integrated into a practical application as the claims are not a mere drafting effort designed to monopolize the judicial exception, stating that the claims recite an improvement in the function of a computer as there is an improvement in the field of business process management. Examiner disagrees as again this is a mere assertion of eligibility under 101, and there is no improvement to a technological field, as Applicant has admitted this is an improvement in management of a business process, and thus any improvement would be part of the abstraction. The claims and limitations do not improve the functioning of computers but rather utilize computers to perform the abstract limitations of the claims, “Applying It”, similar to that of Alice, with any purported improvement squarely contained within the abstraction.
	Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant argues that Li does not teach a feature extraction component for extracting textual features as [0065] of Li discusses utilizing uni-gram words in text messages as individual feature, and they are not the same as what is claimed. Examiner disagrees as applicant’s specification is silent as to what a feature vector might be, and those skilled in the art would know that this is a relative term that is used to represent an object or word, and thus a uni-gram word being extracted could be construed as a feature vectors, and Parikh teaches in [0048] use of vectors for assignment and use in profiles and therefore the combination teaches the limitation of the claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12, 14-15, 17-19, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 12 recites the limitation of “generating the user profile corresponding…”.  This is improper antecedent basis, and in the next limitation, it is stated there is a “generating a user profile”. This is indefinite as are these the same user profiles or different. For examination purposes this will be treated as the same user profile. The dependents inherit the deficiencies of the independent claim they rely on and thus are similarly rejected. . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 10, 12, 14-15, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 12 is directed to the limitations of monitoring a business process of a business process management system employed by users of an entity (Receiving and Analyzing information, an 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The computer processor and computer are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the receiving and transmitting steps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification states: 
“[0040] The main computing device 110 may include a PC, such as a desktop,  a laptop, palmtop computer, portable digital assistant (PDA), server computer,  cellular telephone, pager, or other computing device or devices capable of  executing instructions for performing the exemplary method or methods  described herein.”	
	
	Which shows that this is a generic computer system utilizing any generic computer such as a desktop, laptop, cellphone, tec., as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computer and processor, nor the receiving or transmissions steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a 
	Independent Claims 1 and 19-21 also contains the identified abstract ideas, with the additional elements of a communication retrieval component, profile analysis engine, features extraction component, trained attribute classifier, non-transitory computer readable medium, and system , which are generic computer components and software, and thus not significantly more for the same reasons and rationale as above.
	Claims 2-6, 8, 10-11, 14-15, 17-18, and 22-23 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered under prong 2 or Alice part 2B, and thus not practically integrated nor significantly more for the same reasons and rationale as above.
	New Claim 24 recites use of natural language processing of retrieved communication. This is part of the abstraction as a human child uses this type of thought process to learn new words and language skills. Further, even if taken as an additional element, the natural language processing is not improved, is being utilized to perform the abstract limitations of the claims, is Applying it similar to Alice, and not practically integrated nor significantly more for these reasons. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 10, 12, 15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Publication No. 2016/013,2788) in view of Parikh (U.S. Publication No. 2017/030,0472) in further view of Suri (U.S. Publication No. 2016/016,2816).

Regarding Claim 1, Li teaches:
A computer-implemented user profiling system comprising: a communication retrieval component which, for an entity employing a business process management system, captures communication data in real-time in response to a given business process being implemented by the business process management system, the communication retrieval component retrieving communication data generated from users completing at least one activity in the given business process;  (See ¶ 21, A “crowdsourcing platform” refers to a business application, wherein a broad, loosely defined as an external group of people, a community, or an organization, provides see also ¶ 48, may extract one or more messages related/shared/generated by one or more users).
a features extraction component which extracts textual features from the retrieved communication data and generates a textual features vector based on the textual features; (See ¶ 65, microprocessor may utilize uni-gram words in the text message as individual features. In an embodiment, occurrences of the uni-gram words may be determined in the text message.).
A trained attribute classifier which receives the textual features vector and predicts personality attribute labels for the at least one user based on the textual features vector.   (See ¶ 74, one or more classifiers for a personality type are trained. In an embodiment, the microprocessor may train the one or more classifiers for the personality type of a user from one or more personality types; see also ¶ 43, the natural language processor (NLP) is a microprocessor configured to analyze natural language content to draw meaningful conclusions therefrom. The NLP may employ one or more natural language processing and one or more machine learning techniques known in the art to perform the analysis of the natural language content. The NLP may analyze the set of messages to determine the one or more parameters associated with the set of messages in the training data based on one or more types of messages. Examples of such techniques include, but are not limited to, Naïve Bayes classification, artificial neural networks, Support Vector Machines (SVM), multinomial logistic regression, or Gaussian Mixture Model (GMM) with Maximum Likelihood Estimation (MLE).).

a profile analysis engine which receives the retrieved communication data and behavior information and generates a user profile which corresponds to at least one of the users completing the activity in the given business process and is based on the retrieved communication data and behavior information, wherein the user profile identifies one or more attitudes of the at least one user, which is at least partially based on textual data in the retrieved communication data; and  (See ¶ 43, analysis of messages can be in real time; see also ¶ 48, allow personality profiles to be generated based on analysis of public information communications and content that users generate. For instance, attitudes identified may include "easy to anger," "gullible," or "compassionate" to name three non-limiting examples; see also ¶ 50, can analyze messages to identify words, phrases, sentences, and ideas that can help to create the personality profiles. In this way, public content as well as persons' communications can be used to generate personality profiles; see also ¶ 51, personality profiles can be generated and updated using a combination of available content and the content of one or more messages received by an entity having access to an existing personality profile; see also ¶ 66, disclosure describe systems, methods, and apparatus that monitor typed, written, or verbal message creation (e.g., while a user types an email or instant message or makes a phone call) and analyze the communication in real-time.).
A processor which implements the communication retrieval component, the task monitoring and contextual analysis component, the profile analysis engine, and other engines. (See ¶ 76, can be carried out via components and modules stored on the computing device and running on a processor of the computing device, while in other embodiments, portions of the 
While Li teaches monitoring and capturing communication data and Parikh teaches creating profiles based on received communication and behavior information, Li and Parikh do not appear to explicitly teach obtain users' behavior information (e.g., execution of activities, identification of users, roles, etc.); however, Suri does teach: 
a task monitoring and contextual analysis component which retrieves behavior information generated from users completing the activity in the given business process (See ¶ 4,  information on the BPs is extracted using a monitoring infrastructure that connects to the BPMS and collects data as the BPs execute; see also ¶ 33, provides another layer of human task monitoring on top the existing concept probe to help a user understand the patterns and behaviors of actors involved in any business process in an organization; see also ¶ 37, concept probe queries for manual task information, including, for example, users of an entity employing the BPM infrastructure, roles of the users; and a combination of the above each associated with the business process activity; see also ¶ 40, A human task monitoring and contextual analysis (“HTMCA”) component 306 stores knowledge about actors involved in the business process and the roles associated to each business process activity).
Li, Parikh, and Suri are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Parikh, and Suri before him or her, to modify monitoring and capturing communication data, as taught by Li, to include creating profiles based on received communication and behavior information , as taught by Parikh and further to include obtain users' behavior information (e.g., execution of activities, identification of users, roles, etc.) , as taught by Suri. The suggestion/motivation for doing so would have been to provide 
Regarding Claim 3, Li, Parikh, and Suri teach the system of claim 1 and Li further teaches: 
Wherein the retrieved communication data includes textual data external to the business process.  (See ¶ 21, messages are exchanged between/with external group of people).
Regarding Claim 4, Li, Parikh, and Suri teach the system of claim 1. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li and Suri do not appear to explicitly teach creating profiles based on received communication and behavior information; however, Parikh does teach: 
Wherein the user profile accessible to the profile analysis engine is stored in a first repository, and user profiles accessible to a profile analysis engine of at least one other entity employing the business process management system are stored in a second repository, separate from the first repository.  (See ¶ 76, parts of the method can be carried out via components (i.e., databases) and modules stored on the computing device (i.e., first repository) and running on a processor of the computing device, and/or stored on remote computing devices (i.e., second repository) and processors of those computing devices (e.g., a web-based application); see also ¶ 157, system can be implemented on an entity or company's internal network or premises, remotely, or via a combination of internal network and the cloud. Any of the four elements of the management system can be local or remote to an entity or company's premises. In some cases, the functionality of the functional blocks making up the management system can be distributed between local and remote hardware. In some cases, the functionality of the functional blocks making up the management system can be distributed between internal and cloud based network hardware/services.).

Regarding Claim 5, Li, Parikh, and Suri teach the system of claim 4. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li and Suri do not appear to explicitly teach creating profiles based on received communication and behavior information; however, Parikh does teach: 
Further comprising a central repository communicatively connected to the first and second repositories which maintains copies of the user profiles stored in the first and second repositories. (See ¶ 157, system can be implemented on an entity or company's internal network or premises, remotely, or via a combination of internal network and the cloud (i.e., central repository). Any of the four elements of the management system can be local or remote to an entity or company's premises. In some cases, the functionality of the functional blocks making up the management system can be distributed between local and remote hardware. In some cases, the functionality of the functional blocks making up the management system can be distributed between internal and cloud based network hardware/services.).

Regarding Claim 6, Li, Parikh, and Suri teach the system of claim 1 and Li further teaches: 
Wherein the profile analysis engine generates a set of the personality attribute labels for the at least one user based on the communication data.  (See ¶ 19, a “first tag” refers to a label assigned to each of the one or more messages. In an embodiment, the first tag may correspond to a personality type of the one or more users.).
Regarding Claim 8, Li, Parikh, and Suri teach the system of claim 1 and Li further teaches: 
Wherein the personality attribute labels are each associated with an attribute, the attributes include at least one of the group consisting of extraversion, emotional stability, conscientiousness, agreeableness, openness, Myers-Briggs Type indicators, and social styles values.  (See ¶ 22, the examples of various personality types of the user may include, but are not limited to, an openness to experience, a conscientiousness, an extraversion, an agreeableness, or a neuroticism. For example, if a user speaks slowly and very quietly, then the user may have the personality type of an introvert.).
Regarding Claim 10, Li, Parikh, and Suri teach the system of claim 1. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li and Parikh do not appear to explicitly teach obtain users' behavior information (e.g., execution of activities, identification of users, etc.); however, Suri does teach: 
wherein the behavior information retrieved by the task monitoring and contextual analysis component includes, for the business process, details on data selected from the group consisting of: execution of the at least one activity, including name, start time, and end time of the activity; the one or more users of the entity employing the business process management system, including identification of users involved in the business process, the at least one activity being worked on by the users, and role of the users; execution of the business process; and a combination thereof. (See ¶ 38, the business process probe receives the manual task information from each concept probe. At S226, the business process probe queries the BPM infrastructure for additional information, such as tasks started and completed in a same time interval for executing the manual task-of-interest; tasks started before the manual task-of-interest and completed in the same time interval; tasks started after the manual task-of-interest and not completed in the same time interval; and/or tasks started before the manual-task-of-interest and not completed in the same time interval; etc.; see also ¶ 37, concept probe queries for manual task information, including, for example, users of an entity employing the BPM infrastructure, roles of the users; and a combination of the above each associated with the business process activity; see also ¶ 51, collects data corresponding to work list, roles, and users available in a business process scenario).
Li, Parikh, and Suri are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Parikh, and Suri before him or her, to modify monitoring and capturing communication data, as taught by Li, to 
Regarding Claim 11, Li, Parikh, and Suri teach the system of claim 1. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li and Suri do not appear to explicitly teach creating profiles based on received communication and behavior information; however, Parikh does teach: 
Wherein the associated business process management system implements the business process as a first business process and implements a second business process including at least one activity, and the human communication retrieval component retrieves communication data associated with the first business process and communication data associated with the second business process. (See ¶ 51, a customer service staffer receives hundreds of e-mails per day dealing with countless product issues (i.e., first business process) and troubleshooting (i.e., second business process). Each of these messages can be analyzed and used in combination with an existing personality profile).
Li, Parikh, and Suri are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Parikh, and Suri before him or her, to modify monitoring and capturing communication data, as taught by Li, to include creating profiles based on received communication and behavior information , as taught by Parikh, and further to include obtain users' behavior information (e.g., execution of activities, identification of 
Regarding Claim 12, Li teaches:
A computer-implemented method of user profiling comprising: monitoring a business process of a business process management system employed by users of an entity; retrieving communication data in real-time for at least one of the users completing an activity in the monitored business process; and  (See ¶ 21, A “crowdsourcing platform” refers to a business application, wherein a broad, loosely defined as an external group of people, a community, or an organization, provides solutions as an output for any specific business processes received by the application as an input. In an embodiment, the business application can be hosted online on a web portal (e.g., a crowdsourcing platform server). In an embodiment, a worker (e.g., a crowdsource worker etc.) may work on one or more tasks on the crowdsourcing platform. The one or more tasks may correspond to one or more messages posted by one or more users; see also ¶ 48, may extract one or more messages related/shared/generated by one or more users).
extracting textual features from the communication data; outputting a textual features vector based on the communication data; (See ¶ 65, microprocessor may utilize uni-gram words in the text message as individual features. In an embodiment, occurrences of the uni-gram words may be determined in the text message.).
Predicting values correlated to one or more personality attributes based on the textual features vector; (See ¶ 74, one or more classifiers for a personality type are trained. In an embodiment, the microprocessor may train the one or more classifiers for the personality type from one or more personality types; see also ¶ 43, the natural language processor (NLP) is a 
classifying the communication data into one or more personality attribute classes corresponding to the one or more personality attributes based on the predicted values; (See ¶ 22, The examples of various personality types of the user may include, but are not limited to, an openness to experience, a conscientiousness, an extraversion, an agreeableness, or a neuroticism. For example, if a user speaks slowly and very quietly, then the user may have the personality type of an introvert.).
While Li teaches monitoring and capturing communication data, Li does not appear to explicitly teach creating profiles based on received communication and behavior information; however, Parikh does teach: 
identifying one or more attitudes of the at least one user completing the activity in the monitored business process based at least partially on textual data in the retrieved communication data; and (See ¶ 43, analysis of messages can be in real time; see also ¶ 48, allow personality profiles to be generated based on analysis of public information communications and content that users generate. For instance, attitudes identified may include "easy to anger," "gullible," or "compassionate" to name three non-limiting examples; see also ¶ 50, can analyze messages to identify words, phrases, sentences, and ideas that can help to create the personality see also ¶ 51, personality profiles can be generated and updated using a combination of available content and the content of one or more messages received by an entity having access to an existing personality profile; see also ¶ 66, disclosure describe systems, methods, and apparatus that monitor typed, written, or verbal message creation (e.g., while a user types an email or instant message or makes a phone call) and analyze the communication in real-time.).
Generating the user profile corresponding to the at least one user, based on the personality attribute classes.   (See ¶ 51, personality profiles can be generated and updated using a combination of publicly available content and the content of one or more messages received by an entity having access to an existing personality profile).
generating a user profile corresponding to the at least one user, based on the communication data and behavior information, the user profile including the one or more identified attitudes of the at least one user, (See ¶ 43, analysis of messages can be in real time; see also ¶ 48, allow personality profiles to be generated based on analysis of public information communications and content that users generate. For instance, attitudes identified may include "easy to anger," "gullible," or "compassionate" to name three non-limiting examples; see also ¶ 50, can analyze messages to identify words, phrases, sentences, and ideas that can help to create the personality profiles. In this way, public content as well as persons' communications can be used to generate personality profiles; see also ¶ 51, personality profiles can be generated and updated using a combination of available content and the content of one or more messages received by an entity having access to an existing personality profile).
Wherein at least one of the monitoring, retrieving, receiving, identifying, and generating is performed with a computer processor. (See ¶ 76, can be carried out via components and 
While Li teaches monitoring and capturing communication data and Parikh teaches creating profiles based on received communication and behavior information, Li and Parikh do not appear to explicitly teach obtain users' behavior information (e.g., execution of activities, identification of users, roles, etc.); however, Suri does teach: 
receiving behavior information for the at least one user completing activity in the monitored business process' (See ¶ 4,  information on the BPs is extracted using a monitoring infrastructure that connects to the BPMS and collects data as the BPs execute; see also ¶ 33, provides another layer of human task monitoring on top the existing concept probe to help a user understand the patterns and behaviors of actors involved in any business process in an organization; see also ¶ 37, concept probe queries for manual task information, including, for example, users of an entity employing the BPM infrastructure, roles of the users; and a combination of the above each associated with the business process activity; see also ¶ 40, A human task monitoring and contextual analysis (“HTMCA”) component 306 stores knowledge about actors involved in the business process and the roles associated to each business process activity).
Li, Parikh, and Suri are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Parikh, and Suri before him or her, to modify monitoring and capturing communication data, as taught by Li, to include creating profiles based on received communication and behavior information , as taught by Parikh, and further to include obtain users' behavior information (e.g., execution of activities, identification of 
Regarding Claim 15, Li, Parikh, and Suri teach the method of claim 12. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li and Suri do not appear to explicitly teach creating profiles based on received communication and behavior information; however, Parikh does teach: 
further comprising: storing the user profiles at a first location corresponding to the entity employing the business process management system; storing the user profiles at a second location corresponding to a second entity employing the business process management system;  (See ¶ 76, parts of the method can be carried out via components (i.e., databases) and modules stored on the computing device (i.e., first repository) and running on a processor of the computing device, and/or stored on remote computing devices (i.e., second repository) and processors of those computing devices (e.g., a web-based application); see also ¶ 157, system can be implemented on an entity or company's internal network or premises, remotely, or via a combination of internal network and the cloud. Any of the four elements of the management system can be local or remote to an entity or company's premises. In some cases, the functionality of the functional blocks making up the management system can be distributed between local and remote hardware. In some cases, the functionality of the functional blocks making up the management system can be distributed between internal and cloud based network hardware/services.).
Syncing the user profiles stored at the first and second location to a central location; and,  (See ¶ 157, system can be implemented on an entity or company's internal network or premises, 
Updating the user profiles synced to the central location based on the retrieved communication data of the first and second location. (See ¶ 51, personality profiles can be generated and updated using a combination of publicly available content and the content of one or more messages received by an entity having access to an existing personality profile).
Li, Parikh, and Suri are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Parikh, and Suri before him or her, to modify monitoring and capturing communication data, as taught by Li, to include creating profiles based on received communication and behavior information , as taught by Parikh, and further to include obtain users' behavior information (e.g., execution of activities, identification of users, etc.) , as taught by Suri. The suggestion/motivation for doing so would have been to provide a better understanding of the various execution parameters of a business concepts used in a process (See Suri ¶ 35).  Therefore, it would have been obvious to combine Li, Parikh, and Suri  to obtain the invention as specified in claim 15.
Regarding Claim 16, Li, Parikh, and Suri teach the method of claim 12 and Li further teaches: 
Further comprising: extracting textual features from the communication data; outputting a textual features vector based on the communication data;  (See ¶ 65, microprocessor may utilize 
Predicting values correlated to one or more personality attributes based on the textual features vector;  (See ¶ 74, one or more classifiers for a personality type are trained. In an embodiment, the microprocessor may train the one or more classifiers for the personality type from one or more personality types; see also ¶ 43, the natural language processor (NLP) is a microprocessor configured to analyze natural language content to draw meaningful conclusions therefrom. The NLP may employ one or more natural language processing and one or more machine learning techniques known in the art to perform the analysis of the natural language content. The NLP may analyze the set of messages to determine the one or more parameters associated with the set of messages in the training data based on one or more types of messages. Examples of such techniques include, but are not limited to, Naïve Bayes classification, artificial neural networks, Support Vector Machines (SVM), multinomial logistic regression, or Gaussian Mixture Model (GMM) with Maximum Likelihood Estimation (MLE).).
classifying the communication data into one or more personality attribute classes corresponding to the one or more personality attributes based on the predicted values; and,  (See ¶ 22, The examples of various personality types of the user may include, but are not limited to, an openness to experience, a conscientiousness, an extraversion, an agreeableness, or a neuroticism. For example, if a user speaks slowly and very quietly, then the user may have the personality type of an introvert.).
While Li teaches monitoring and capturing communication data, Li does not appear to explicitly teach creating profiles based on received communication and behavior information; however, Parikh does teach: 
Generating the user profile corresponding to the at least one user, based on the personality attribute classes.   (See ¶ 51, personality profiles can be generated and updated using a combination of publicly available content and the content of one or more messages received by an entity having access to an existing personality profile).
Li, Parikh, and Suri are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Parikh, and Suri before him or her, to modify monitoring and capturing communication data, as taught by Li, to include creating profiles based on received communication and behavior information , as taught by Parikh, and further to include obtain users' behavior information (e.g., execution of activities, identification of users, etc.) , as taught by Suri. The suggestion/motivation for doing so would have been to provide a better understanding of the various execution parameters of a business concepts used in a process (See Suri ¶ 35).  Therefore, it would have been obvious to combine Li, Parikh, and Suri  to obtain the invention as specified in claim 16. 
Regarding Claim 17, Li, Parikh, and Suri teach the method of claim 12. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li and Suri do not appear to explicitly teach creating profiles based on received communication and behavior information; however, Parikh does teach: 
Further comprising: receiving a pre-existing user profile corresponding to the at least one user; and, generating the user profile corresponding to the at least one user, based on the communication data.   (See ¶ 51, personality profiles can be generated and updated using a combination of publicly available content and the content of one or more messages received by an entity having access to an existing personality profile).

Regarding Claim 18, Li, Parikh, and Suri teach the method of claim 12. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li and Suri do not appear to explicitly teach creating profiles based on received communication and behavior information; however, Parikh does teach: 
Further comprising, storing the real-time communication data in memory and collating the real-time communication data over a period of time.  (See ¶ 43, analysis of messages can be in real time).
Li, Parikh, and Suri are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Parikh, and Suri before him or her, to modify monitoring and capturing communication data, as taught by Li, to include creating profiles based on received communication and behavior information , as taught by Parikh, and further to include obtain users' behavior information (e.g., execution of activities, identification of users, etc.) , as taught by Suri. The suggestion/motivation for doing so would have been to provide a better 
Regarding Claim 19, Li, Parikh, and Suri teach and Li further teaches: 
A non-transitory computer readable medium storing instructions, which when executed by a computer processor, performs the method of claim 12.  (See ¶ 7, non-transitory computer readable medium).
Regarding Claim 20, Li, Parikh, and Suri teach and Li further teaches: 
A system comprising memory which stores instructions for performing the method of claim 12 and a processor in communication with the memory for executing the instructions.  (See ¶ FIG. 1 is a block diagram of a system environment).
Regarding Claim 21, Claim 21 is taught for the same reasons and rationale as in Claims 1 and 12 above.
Regarding Claim 22, Li, Parikh, and Suri teach the system of claim 1. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li and Parikh do not appear to explicitly teach obtain users' behavior information (e.g., execution of activities, identification of users, etc.); however, Suri does teach: 
Wherein the user profile identifies one or more preferences of the at least one user completing the at least one activity of the business process, the one or more preferences being at least partially based on work patterns in the behavior information. (See ¶ 33, provides another layer of human task monitoring on top the existing concept probe to help a user understand the patterns and behaviors of actors involved in any business process in an organization).
Li, Parikh, and Suri are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed 
Regarding Claim 23, Li, Parikh, and Suri teach the method of claim 12. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li and Parikh do not appear to explicitly teach obtain users' behavior information (e.g., execution of activities, identification of users, etc.); however, Suri does teach: 
Further comprising identifying one or more preferences of the at least one user completing the monitored business process based at least partially on work patterns in the behavior information. (See ¶ 33, provides another layer of human task monitoring on top the existing concept probe to help a user understand the patterns and behaviors of actors involved in any business process in an organization).
Li, Parikh, and Suri are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Parikh, and Suri before him or her, to modify monitoring and capturing communication data, as taught by Li, to include creating profiles based on received communication and behavior information , as taught by Parikh, and further to include obtain users' behavior information (e.g., execution of activities, identification of users, etc.) , as taught by Suri. The suggestion/motivation for doing so would have been to provide a better 
Regarding Claim 24, Li teaches wherein the extraction of textual features comprises natural language processing of the retrieved communication data ([0043] NLP is used to extract information and parameters associated with a text message). 

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Publication No. 2016/013,2788) in view of Parikh (U.S. Publication No. 2017/030,0472) in further view of Suri (U.S. Publication No. 2016/016,2816) in further view of Smith (U.S. Publication No. 2014/023,6663).

Regarding Claim 2, Li, Parikh, and Suri teach the system of claim 1. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li, Parikh, and Suri do not appear to explicitly teach fourth teaching; however, Smith does teach: 
Wherein the textual data in the retrieved communication data includes language used by the at least one user during the business process. (See ¶ 300, some of the input data from the sales process may be in natural language (e.g. plain English or French); for example meeting notes, "next steps" notes, emails between reps and prospects, etc.).
Li, Parikh, Suri, and Smith are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Parikh, Suri, and Smith before him or her, to modify monitoring and capturing communication data, as taught by Li, to include creating profiles based on received communication and behavior information , as taught by Parikh, and further to include obtain users' behavior information (e.g., execution of activities, 
Regarding Claim 14, Li, Parikh, and Suri teach the method of claim 12. While Li, Parikh, and Suri teach method for profiling users by analyzing communication and behavior data, Li and Parikh do not appear to explicitly teach obtain users' behavior information (e.g., execution of activities, identification of users, etc.); however, Suri does teach: 
the behavior information includes data corresponding to execution of the activities of the business process which may be performed by the users. (See ¶ 38, the business process probe receives the manual task information from each concept probe. At S226, the business process probe queries the BPM infrastructure for additional information, such as tasks started and completed in a same time interval for executing the manual task-of-interest; tasks started before the manual task-of-interest and completed in the same time interval; tasks started after the manual task-of-interest and not completed in the same time interval; and/or tasks started before the manual-task-of-interest and not completed in the same time interval; etc.; see also ¶ 37, 37, concept probe queries for manual task information, including, for example, users of an entity employing the BPM infrastructure, roles of the users; and a combination of the above each associated with the business process activity; see also ¶ 51, collects data corresponding to work list, roles, and users available in a business process scenario).
While Li teaches monitoring and capturing communication data and Parikh teaches creating profiles based on received communication and behavior information, Li and Parikh do not appear to explicitly teach obtain users' behavior information (e.g., execution of activities, identification of users, etc.); however, Suri does teach: 
wherein the textual data in the communication data includes language used during the business process which may be exchanged between the at least user of the business process and  (See ¶ 300, Some of the input data from the sales process may be in natural language (e.g. plain English or French); for example meeting notes, "next steps" notes, emails between reps and prospects, etc.).
Li, Parikh, Suri, and Smith are analogous art because they are from the same problem-solving area--methods and systems for analyzing communication data. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Li, Parikh, Suri, and Smith before him or her, to modify monitoring and capturing communication data, as taught by Li, to include creating profiles based on received communication and behavior information , as taught by Parikh, and further to include obtain users' behavior information (e.g., execution of activities, identification of users, etc.), as taught by Suri, and fourth teaching, as taught by Smith. The suggestion/motivation for doing so would have been to provide a mechanism for transforming communication data into insights (See Smith ¶ 14). Therefore, it would have been obvious to combine Li, Parikh, Suri, and Smith to obtain the invention as specified in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170300472 A1
Parikh; Anish Sharad et al.
LINGUISTIC ANALYSIS AND LEARNING FOR POLICY ENGINE
US 20160162816 A1
Suri; Kunal et al.
HUMAN TASK MONITORING AND CONTEXTUAL ANALYSIS FOR DOMAIN-SPECIFIC BUSINESS PROCESSES
US 20160132788 A1
Li; Juan et al.
METHODS AND SYSTEMS FOR CREATING A CLASSIFIER CAPABLE OF PREDICTING PERSONALITY TYPE OF USERS

SMITH; TERRY et al.
SYSTEM AND METHOD FOR PROVIDING UNIFIED WORKFLOWS INTEGRATING MULTIPLE COMPUTER NETWORK RESOURCES
US 20220012076 A1
Natarajan; Vivek et al.
Processing Multimodal User Input for Assistant Systems
US 20190205382 A1
Raux; Antoine et al.
ANALYZING LANGUAGE UNITS FOR PERSONALITY
US 20190156210 A1
He; Kaiming et al.
Machine-Learning Models Based on Non-local Neural Networks
US 20190156206 A1
Graham; Benjamin Thomas et al.
Analyzing Spatially-Sparse Data Based on Submanifold Sparse Convolutional Neural Networks
US 20160203221 A1
Rao; Adithya et al.
SYSTEM AND APPARATUS FOR AN APPLICATION AGNOSTIC USER SEARCH ENGINE
US 20150106157 A1
Chang; Walter et al.
TEXT EXTRACTION MODULE FOR CONTEXTUAL ANALYSIS ENGINE
US 20150106156 A1
Chang; Walter et al.
INPUT/OUTPUT INTERFACE FOR CONTEXTUAL ANALYSIS ENGINE
US 20150106078 A1
Chang; Walter
CONTEXTUAL ANALYSIS ENGINE


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/28/2022